              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 1 of 11




 1                                                    THE HONORABLE BARBARA J. ROTHSTEIN

 2
                                    UNITED STATES DISTRICT COURT
 3                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 4

 5
     WADE K. MARLER, DDS, et al.,                           NO. 2:20-cv-00616-BJR
 6
                     Plaintiffs,
 7
             v.
 8
     ASPEN AMERICAN INSURANCE
 9   COMPANY,

10                   Defendant.

11

12   KARA MCCULLOCH DMD MSD PLLC, et                        NO. 2:20-cv-00809-BJR
     al.,
13
                     Plaintiffs,
14
             v.
15
     VALLEY FORGE INSURANCE
16   COMPANY, et al.,
17                   Defendants.
18

19   CABALLERO,                                             NO. 3:20-cv-05437-BJR
20                   Plaintiff,
21           v.
22   MASSACHUSETTS BAY INSURANCE
     COMPANY,
23
                     Defendant.
24

25

26   STIPULATION AND PROPOSED ORDER ALLOWING                            KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                  1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-       TELEPHONE: (206) 623-1900
                                                                            FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 1
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 2 of 11




 1
     CHORAK, et al.,                                        NO. 2:20-CV-00627-BJR
 2
                     Plaintiffs,
 3
             v.
 4
     HARTFORD CASUALTY INSURANCE
 5   COMPANY, et al.,

 6                   Defendants.

 7

 8   PACIFIC ENDODONTICS, P.C., et al,                      NO. 2:20-CV-00620-BJR

 9                   Plaintiffs,

10           v.

11   OHIO CASUALTY INSURANCE
     COMPANY, et al.,
12
                     Defendants.
13

14
     NGUYEN, et al,                                         NO. 2:20-cv-00597-BJR
15
                     Plaintiffs,
16
             v.
17
     TRAVELERS CASUALTY INSURANCE
18   COMPANY OF AMERICA, et al.,
19                   Defendants.
20

21

22

23

24

25

26   STIPULATION AND PROPOSED ORDER ALLOWING                            KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                  1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-       TELEPHONE: (206) 623-1900
                                                                            FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 2
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 3 of 11




 1
     LA COCINA DE OAXACA LLC,                               NO. 2:20-CV-01176-BJR
 2
                     Plaintiff,
 3
             v.
 4
     TRI-STATE INSURANCE COMPANY OF
 5   MINNESOTA,

 6                   Defendant.

 7

 8                                             STIPULATION
 9
             1.      Pursuant to this Court’s Minute Order dated November 24, 2020 (the “Scheduling
10
     Order”), the seven sets of Insurer-Family Defendants in the above-captioned actions each
11
     responded to Plaintiffs’ complaints by filing a motion to dismiss under Fed. R. Civ. P. 12 (the
12
     “Rule 12 Motions”) on January 15, 2021.
13

14           2.      The Scheduling Order applied LCR 7(e)(3), limiting each Defendant’s motion to

15   24 pages. Collectively, Defendants’ Rule 12 Motions used 147 pages, which was 21 fewer pages
16   than the 168 pages they were allotted by the Scheduling Order.
17
             3.      Plaintiffs’ oppositions to the Rule 12 Motions are due on February 12, 2021.
18
             4.      The Scheduling Order similarly provides Plaintiffs with 24 pages for each of their
19
     oppositions to the Rule 12 motions, for a total of up to 168 pages.
20

21           5.      Having reviewed Defendants’ Rule 12 Motions, Plaintiffs believe that it will be

22   most efficient for the parties and the Court if they respond to the Rule 12 Motions by filing a

23   single omnibus opposition brief in response. Plaintiffs will limit their omnibus opposition brief
24   to 95 pages, clearly noting which portions of the briefs they are responding to.
25

26   STIPULATION AND PROPOSED ORDER ALLOWING                               KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                     1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-          TELEPHONE: (206) 623-1900
                                                                               FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 3
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 4 of 11




 1           6.      Defendants do not oppose Plaintiffs’ request to respond to the Rule 12 Motions by
 2   a single omnibus opposition brief that is limited to 95 pages.
 3
             Now, therefore, the Plaintiffs’ request, which Defendants do not oppose, to file an
 4
     omnibus opposition brief limited to 95 pages should be granted.
 5
                                                    ORDER
 6

 7           Having reviewed the parties’ stipulation, and finding that good cause exists for the

 8   requested relief from LCR 7(e)(3), the Court hereby GRANTS the stipulation.

 9           IT IS ORDERED that Plaintiffs may file a single omnibus opposition brief limited to 95
10   pages in response to Defendants’ Rule 12 Motions.
11
             DATED this 28th day of January, 2021.
12

13

14                                           __________________________________________
15                                           Barbara J. Rothstein
                                             UNITED STATES DISTRICT JUDGE
16   Presented By:

17                                                  KELLER ROHRBACK L.L.P.
18                                                  By: s/ Amy Williams-Derry
                                                    By: s/ Lynn L. Sarko
19
                                                    By: s/ Gretchen Freeman Cappio
20                                                  By: s/ Ian S. Birk
                                                    By: s/ Irene M. Hecht
21                                                  By: s/ Nathan L. Nanfelt
                                                       Amy Williams-Derry, WSBA #28711
22                                                     Lynn Lincoln Sarko, WSBA #16569
                                                       Gretchen Freeman Cappio, WSBA #29576
23
                                                       Ian S. Birk, WSBA #31431
24                                                     Irene M. Hecht, WSBA #11063
                                                       Nathan Nanfelt, WSBA #45273
25                                                     1201 Third Avenue, Suite 3200
                                                       Seattle, WA 98101
26   STIPULATION AND PROPOSED ORDER ALLOWING                            KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                   1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-        TELEPHONE: (206) 623-1900
                                                                             FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 4
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 5 of 11




 1                                                      Telephone: (206) 623-1900
                                                        Fax: (206) 623-3384
 2                                                      Email: awilliams-derry@kellerrohrback.com
                                                        Email: lsarko@kellerrohrback.com
 3                                                      Email: gcappio@kellerrohrback.com
 4                                                      Email: ibirk@kellerrohrback.com
                                                        Email: ihecht@kellerrohrback.com
 5                                                      Email: nnanfelt@kellerrohrback.com

 6                                                  By: s/ Alison Chase
                                                       Alison Chase, pro hac vice forthcoming
 7                                                     801 Garden Street, Suite 301
                                                       Santa Barbara, CA 93101
 8                                                     Telephone: (805) 456-1496
                                                       Fax: (805) 456-1497
 9                                                     Email: achase@kellerrohrback.com
10                                                   Attorneys for Plaintiffs Nguyen et al., Pacific
                                                     Endodontics, et al., Chorak et al., Marler et al.,
11                                                   McCulloch, et al., Caballero, La Cocina de
                                                     Oaxaca LLC, Owens Davies, P.S., and The
12                                                   Seattle Symphony Orchestra
13                                                   RUIZ & SMART PLLC
14                                                   By: s/ William C. Smart
                                                     By: s/ Isaac Ruiz
15                                                   By: s/ Kathryn M. Knudsen
                                                         William C. Smart, WSBA #8192
16                                                       Isaac Ruiz, WSBA #35237
                                                         Kathryn M. Knudsen, WSBA #41075
17                                                       1200 5th Avenue, Suite 1220
                                                         Seattle, WA 98101
18                                                       Telephone: (206) 203-1900
                                                         Email: wsmart@plaintifflit.com
19                                                       Email: iruiz@plaintifflit.com
                                                         Email: kknudsen@plaintifflit.com
20

21                                                   Attorneys for Plaintiffs Jennifer Strelow,
                                                     DMD and Shokofeh Tabaraie DDS PLLC
22
                                                     HACKETT, BEECHER & HART
23
                                                     By: s/ Brent W. Beecher
24                                                       Brent W. Beecher, WSBA #31095
                                                         601 Union Street, Suite 2600
25                                                       Seattle, WA 98101
26   STIPULATION AND PROPOSED ORDER ALLOWING                              KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                     1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-          TELEPHONE: (206) 623-1900
                                                                               FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 5
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 6 of 11




 1                                                       Telephone: (206) 787-1830
                                                         Email: bbeecher@hackettbeecher.com
 2
                                                     Attorneys for Seattle Bakery, LLC, CSQBKR2018,
 3                                                   LLC, Piroshky Piroshky Baker, LLC,
 4                                                   Piroshky Baking Company, LLC,
                                                     SCRBKR2017, LLC
 5
                                                     THE LOYD LAW FIRM, P.L.L.C.
 6
                                                     By: s/ Shannon Loyd
 7                                                       Shannon Loyd
                                                         12703 Spectrum Drive, Suite 201
 8                                                       San Antonio, Texas 78249
                                                         Telephone:(210) 775-1424
 9
                                                         Facsimile:(210) 775-1410
10                                                       Email: shannon@theloydlawfirm.com

11                                                   Attorneys for Plaintiff J Bells LLC

12                                                   GO RD O N T IL DE N T HO M AS &
                                                     CO RDEL L L P
13
                                                     By: s/ Mark A. Wilner
14                                                     Mark A. Wilner, WSBA #31550
                                                       One Union Square
15                                                     600 University Street, Suite 2915
                                                       Seattle, WA 98101
16
                                                       Telephone: (206) 467-6477
17                                                     Fax: (206) 467-6292
                                                       Email:mailto:fcordell@gordontilden.c
18                                                     om mwilner@gordontilden.com
19                                                  Attorneys for Plaintiffs Suneet Bath,
                                                    Noskenda Inc.
20
                                                     GO RD O N T IL DE N T HO M AS &
21                                                   CO RDEL L L P
22                                                   By: s/ Franklin D. Cordell
                                                     By: s/ Kasey D. Huebner
23                                                     Franklin D. Cordell, WSBA #26392
24                                                     Kasey D. Huebner, WSBA #32890
                                                       One Union Square
25                                                     600 University Street, Suite 2915
                                                       Seattle, WA 98101
26   STIPULATION AND PROPOSED ORDER ALLOWING                             KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                    1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-        TELEPHONE: (206) 623-1900
                                                                             FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 6
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 7 of 11




 1                                                      Telephone: (206) 467-6477
                                                        Fax: (206) 467-6292
 2                                                      Email: fcordell@gordontilden.com
                                                        Email: khuebner@gordontilden.com
 3

 4                                                  Attorneys for Plaintiff The Seattle Symphony
                                                    Orchestra
 5
                                                    SIDLEY AUSTIN LLP
 6
                                                     By: s/ Robin E. Wechkin
 7                                                     Robin E. Wechkin, WSBA No. 24746
                                                       8426 316 th Place SE
 8                                                     Issaquah, WA 98027
                                                       Telephone: (415) 439-1799
 9                                                     Email: rwechkin@sidley.com

10                                                      Yvette Ostolaza (pro hac vice)
                                                        Yolanda C. Garcia (pro hac vice)
11                                                      2021 McKinney Avenue, Suite 2000
                                                        Dallas, Texas 75201
12                                                      Telephone: (214) 981-3401
                                                        Facsimile: (214) 981-3400
13                                                      Email: yvette.ostolaza@sidley.com
                                                        Email: ygarcia@sidley.com
14
                                                    Attorneys for Defendant Aspen American
15                                                  Insurance Company

16                                                 DLA PIPER LLP (US)

17                                                   By: s/ Anthony Todaro
                                                     By: s/ Lianna M. Bash
18                                                    Anthony Todaro, WSBA No. 30391
                                                       Lianna Bash, WSBA No. 52598 701
19                                                     Fifth Avenue, Suite 6900 Seattle,
                                                       Washington 98104-7029
20                                                    Tel: 206.839.4800
                                                      Fax: 206.839.4801
21                                                    E-mail: anthony.todaro@us.dlapiper.com
                                                      E-mail: lianna.bash@us.dlapiper.com
22
                                                   PAUL, WEISS, RIFKIND, WHARTON &
23                                                 GARRISON LLP
24                                                   By: s/ H. Christopher Boehning
                                                     By: s/ Elizabeth M. Sacksteder
25                                                   By: s/ Daniel H. Levi
                                                     By: s/ Hallie S. Goldblatt
26   STIPULATION AND PROPOSED ORDER ALLOWING                            KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                   1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-        TELEPHONE: (206) 623-1900
                                                                             FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 7
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 8 of 11




 1                                                     H. Christopher Boehning (pro hac vice)
                                                       Elizabeth M. Sacksteder (pro hac vice)
 2                                                     Daniel H. Levi (pro hac vice)
                                                       Hallie S. Goldblatt (pro hac vice)
 3                                                     1285 Avenue of the Americas
                                                       New York, New York 10019-6064
 4                                                     Tel: 212.373.3000
                                                       Fax: 212.757.3990
 5                                                     E-mail: cboehning@paulweiss.com
                                                       E-mail: esacksteder@paulweiss.com
 6                                                     E-mail: dlevi@paulweiss.com
                                                       E-mail: hgoldblatt@paulweiss.com
 7
                                                   Attorneys for Defendants Valley Forge Insurance
 8                                                 Company, Transportation Insurance Company

 9                                                   FORSBERG & UMLAUF, P.S.

10                                                   By: s/ Matthew S. Adams
                                                        Matthew S. Adams
11                                                      901 Fifth Avenue, Suite 1400
                                                        Seattle, WA 98164
12                                                      Telephone: 206-689-8500
                                                        Fax: 206-689-8501
13                                                      Email: madams@foum.law
14                                                   STEPTOE & JOHNSON LLP
15                                                       Sarah D. Gordon (pro hac vice forthcoming)
                                                         1330 Connecticut Avenue, NW
16                                                       Telephone: (202) 429-3000
                                                         Facsimile: (202) 429-3902
17                                                       Email: sgordon@steptoe.com
18                                                       Anthony J. Anscombe (pro hac vice
                                                         forthcoming)
19                                                       One Market Plaza
                                                         Spear Tower, Suite 3900
20                                                       San Francisco, CA 94105
                                                         Telephone: (415) 365-6700
21                                                       Facsimile: (312) 577-1370
                                                         Email: aanscombe@steptoe.com
22
                                                     Attorneys for Defendants Sentinel Insurance
23                                                   Company, Ltd. and Hartford Casualty Insurance
                                                     Company
24

25

26   STIPULATION AND PROPOSED ORDER ALLOWING                             KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                   1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-        TELEPHONE: (206) 623-1900
                                                                             FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 8
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 9 of 11




 1                                                 BAKER & HOSTETLER LLP

 2                                                   By: s/ James R. Morrison
                                                          James R. Morrison, WSBA No. 43043
 3                                                        999 Third Avenue, Suite 3900
                                                          Seattle, WA 98104-4040
 4                                                        Phone: (206) 332-1380
 5                                                        E-mail: jmorrison@bakerlaw.com

 6                                                 ALSTON & BIRD LLP

 7                                                 By: s/ Cari K. Dawson
                                                      Cari K. Dawson (pro hac vice)
 8                                                    Kara F. Kennedy (pro hac vice)
                                                      1201 W. Peachtree St.
 9                                                    Atlanta, GA 30309
                                                      Phone: (404) 881-7000
10                                                    Email: cari.dawson@alston.com
                                                      Email: kara.kennedy@alston.com
11
                                                   Attorneys for Defendants American Fire and
12                                                 Casualty Company, The Ohio Casualty Insurance
                                                   Company, and Ohio Security Insurance Company
13
                                                   BULLIVANT HOUSER BAILEY, PC
14

15                                                 By: s/ John D. Bennett
                                                      John A. Bennett, WSBA #33214
16                                                    Stuart D. Jones (pro hac vice)
                                                      925 Fourth Avenue, Ste. 3800
17                                                    Seattle, Washington 98104
18                                                    Telephone: (206) 292-8930
                                                      E-mail: john.bennett@bullivant.com
19                                                    E-mail: stuart.jones@bullivant.com

20                                                 WIGGIN AND DANA LLP
21                                                 By: s/ Michael Menapace
                                                       Michael Menapace (pro hac vice)
22
                                                       Robyn Gallagher (pro hac vice)
23                                                     20 Church Street
                                                       Hartford, Connecticut 06103
24                                                     Tel.: (860) 297-3700
                                                       E-mail: mmenapace@wiggin.com
25                                                     E-mail: rgallgher@wiggin.com
26   STIPULATION AND PROPOSED ORDER ALLOWING                           KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                  1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-       TELEPHONE: (206) 623-1900
                                                                            FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 9
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 10 of 11




 1                                                 Attorneys for Defendant Massachusetts Bay
                                                   Insurance Company
 2
                                                    By: s/ Daniel R. Bentson
 3                                                  By: s/ Owen R. Mooney
                                                        Daniel R. Bentson, WSBA #36825 Owen
 4                                                      R. Mooney, WSBA #45779
 5                                                      925 Fourth Avenue, Ste. 3800
                                                        Seattle, Washington 98104
 6                                                      Telephone: (206) 292-8930
                                                        E-mail: dan.bentson@bullivant.com
 7                                                      E-mail: owen.mooney@bullivant.com
 8                                                  ROBINSON & COLE LLP
 9
                                                    By: s/ Wystan M. Ackerman
10                                                      Wystan M. Ackerman (pro hac vice)
                                                        Stephen E. Goldman (pro hac vice)
11                                                      280 Trumbull Street
                                                        Hartford, CT 06103
12                                                      Telephone: (860) 275-8388
                                                        Email: wackerman@rc.com
13                                                      Email: sgoldman@rc.com

14                                                  Attorneys for Defendants Travelers Casualty
                                                    Insurance Company of America, The Travelers
15                                                  Indemnity Co. of America, and The Charter Oak
                                                    Fire Insurance Company
16
                                                    BULLIVANT HOUSER BAILEY, PC
17
                                                    By: s/ John A. Bennett
18                                                      John A. Bennett, WSBA #33214
                                                        Stuart D. Jones (pro hac vice)
19                                                      925 Fourth Avenue, Ste. 3800
20                                                      Seattle, Washington 98104
                                                        Telephone: (206) 292-8930
21                                                      E-mail: john.bennett@bullivant.com
                                                        E-mail: stuart.jones@bullivant.com
22
                                                    STEPTOE & JOHNSON LLP
23
                                                    By: s/ Antonia B. Ianniello
24
                                                        Antonia B. Ianniello (pro hac vice)
25                                                      1330 Connecticut Avenue, N.W.
                                                        Washington, D.C. 20036
26   STIPULATION AND PROPOSED ORDER ALLOWING                             KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                    1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-         TELEPHONE: (206) 623-1900
                                                                              FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 10
              Case 2:20-cv-01176-BJR Document 51 Filed 01/28/21 Page 11 of 11




 1                                                       Telephone: (202) 429-8087
                                                         Facsimile: (202) 429-3902
 2                                                       Email: aianniello@steptoe.com

 3                                                  By: s/ Darlene K. Alt
                                                        Darlene K. Alt (pro hac vice)
 4                                                      227 West Monroe Street, Ste.
                                                        4700 Chicago, Illinois 60606
 5                                                      Telephone: (312) 577-1262
                                                        E-mail: dalt@steptoe.com
 6
                                                    Attorneys for Defendant Tri-State Insurance
 7                                                  Company of Minnesota
                                                    4825-0742-0888, v. 2
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   STIPULATION AND PROPOSED ORDER ALLOWING                               KELLER ROHRB ACK L.L .P.
     PLAINTIFFS TO FILE A SINGLE OMNIBUS OPPOSITION BRIEF                     1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-cv-05437-          TELEPHONE: (206) 623-1900
                                                                               FACS IMILE: (206) 623-3384
     BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-00597-BJR;
     2:20-cv-01176-BJR) - 11
